NUMBER 13-20-00540-CV

                               COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


                    IN RE DOLGENCORP OF TEXAS INC.
                  D/B/A DOLLAR GENERAL CORPORATION


                        On Petition for Writ of Mandamus.


                                       ORDER
             Before Justices Benavides, Longoria, and Tijerina
                             Order Per Curiam

      Relator Dolgencorp of Texas Inc. d/b/a Dollar General Corporation filed a petition

for writ of mandamus and a motion for temporary relief in the above cause. By petition for

writ of mandamus, relator seeks to compel the trial court to (1) vacate its “Order Granting

Petitioner’s Verified Rule 202 Petition Seeking the Deposition of Corporate

Representative of Respondent” of November 12, 2020, and (2) issue an order denying

the Rule 202 Petition. See TEX. R. CIV. P. 202. By motion for temporary relief, relator

seeks to stay all proceedings in the underlying matter pending resolution of this petition

for writ of mandamus.
       The Court, having examined and fully considered the motion for temporary relief,

is of the opinion that it should be granted. Accordingly, we ORDER all trial court

proceedings to be STAYED pending further order of this Court. See TEX. R. APP. P. 52.10.

The Court requests that the real party in interest, Luciana Ramirez, or any others whose

interest would be directly affected by the relief sought, file a response to the petition for

writ of mandamus on or before the expiration of ten days from the date of this order. See

id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                         PER CURIAM

Delivered and filed the
4th day of January, 2021.




                                                 2